Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 16, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  161854(51)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

                                                                    SC: 161854
  v                                                                 COA: 345989
                                                                    Genesee CC: 17-041035-FH
  MUNJEL SHARROD AYERS,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing its answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before May 7, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 16, 2021

                                                                               Clerk